DETAILED ACTION 

      Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/22 has been entered.  In the amendment, Applicant amended claims 1, 2, 7-9, 14, 15 and 20 canceled claims 3-6, 10-13, 16-19. Therefore, claims 1, 2, 7-9, 14-15, 20 are currently pending in this application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, 14, 15, 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Cho et al. (US 2018/0023440). 
With regard to claims 1, 8:
Cho discloses a system comprising:
an engine out sensor (72) (Fig. 1, par. [0055, 0056]) positioned between an engine system and an aftertreatment system within a flow of exhaust gas, the sensor structured to provide engine out information;
	an exhaust sensor (80) (Fig. 1, par. [0055, 0060]) structured to provide exhaust information indicative of an aftertreatment system characteristic; and
one or more processing circuits (70) (Fig. 1, par. [0056]) comprising one or more memory devices coupled to one or more processors, the one or more memory devices configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to:
receive the engine out sensor information from the engine out sensor (72) (see par. [0056]; receive the exhaust information from the exhaust sensor (see par. [0055, 0060]);
determine a NOx reduction (deNOx) efficiency (ammonia absorption amount) (note that the NOx reduction efficiency is related to the ammonia absorption amount in the SCR) based on the exhaust information (see par. [0009]); compare the deNOx efficiency to a threshold (see par. [0009]);


in response to the comparison indicating that the deNOx efficiency is less than the  threshold, increasing an engine out temperature (see par. [0009, 0070]);
determine a predicted ammonia slip level based on the exhaust information (see par. [0019, 0054, 0066]); 
compare the predicted ammonia slip level to an ammonia threshold (see step S302 in Fig. 3, par. [0067]);
compare the predicted ammonia slip level to an ammonia threshold (see step S302 in Fig. 3, par. [0067]);
in response to the comparison indicating that the predicted ammonia slip level is greater than the ammonia threshold, increase an engine out NOx value (i.e. reduce the EGR rate) (see step S304 in Fig. 3, par. [0069]).

With regard to claim 2:
Cho discloses the system of claim 1, Cho further discloses wherein the one or more processing circuits are in feedback communication with the engine system and continuously operate the engine system (see par. [0035, 0043]).

With regard to claims 7, 14:
Cho discloses the system of claims 1, 8, Cho further discloses wherein the exhaust information includes a system out NOx value (see par. [0043, 0055]).

With regard to claim 9:
Cho discloses the system of claim 8, Cho further discloses the wherein the controller is in feedback communication with the engine system and continuously operates the engine system (see par. [0035, 0043]).

With regard to claim 15:
Cho discloses a method comprising:
receiving an engine out signal by a controller (70) (Fig. 1), the engine out signal indicative of engine out information (oxygen amount)(see par. [0055, 0056]);
receiving an exhaust gas signal by the controller, the exhaust gas signal indicative of exhaust information (see par. [0043, 0055, 0060]);
determining a NOx reduction (deNOx) efficiency (ammonia absorption amount) (note that the NOx reduction efficiency is related to the ammonia absorption amount in the SCR) based on an exhaust gas information (see par. [0009]); comparing the deNOx efficiency to a threshold by the controller (see par. [0009]);
in response to the comparison indicating that the deNOx efficiency is less than the  threshold, increasing an engine out temperature (see par. [0009, 0053, 0070]); 
determining a predicted ammonia slip level based on the exhaust information (see par. [0012, 0019, 0054, 0066]); comparing the predicted ammonia slip level to an ammonia threshold (see step S302 in Fig. 3, par. [0067]);
in response to the comparison indicating that the predicted ammonia slip level is greater than the ammonia threshold, increase an engine out NOx value by the controller (i.e. reduce the EGR rate) (see step S304 in Fig. 3, par. [0069]); and controlling, by the controller, at least one actuator to achieve the increased engine out NOx value.

With regard to claim 20:
Cho discloses the method of claim 15, Cho further discloses wherein the exhaust gas information includes a system out NOx (see par. [0043, 0055]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlIA35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically is closed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable Yamamoto et al. (US 2015/0219032) in view of Cho et al. (US 2018/0023440). 
With regard to claims 1, 8:
Yamamoto discloses a system comprising:
an engine out sensor (62a) (Fig. 1, par. [0044]) positioned between an engine system and an aftertreatment system within a flow of exhaust gas, the sensor structured to provide engine out information;
an exhaust sensor (40b) (Fig. 1, par. [0042]) structured to provide exhaust information indicative of an aftertreatment system characteristic; and
one or more processing circuits (60) (Fig. 1, par. [(0036]) comprising one or more memory devices coupled to one or more processors, the one or more memory devices configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to:
receive the engine out sensor information from the engine out sensor (see par. [0044];

receive the exhaust information from the exhaust sensor (see par. [004 2]);
determine a NOx reduction (deNOx) efficiency (i..e NOx purification state) based on the exhaust information (see par. [0011, 0054));
compare the deNOx efficiency to a deNOx threshold (see par. [(0011, 0051));
in response to the comparison indicating that the deNOx efficiency is less than deNOx threshold, reduce an engine out NOx value (see par. [(0011, 0013, 0051]).
However, Yamamoto does not disclose determining a predicted ammonia slip level based on the exhaust information; comparing the predicted ammonia slip level to an ammonia threshold; and in response to the comparison indicating that the predicted ammonia slip level is greater than the ammonia threshold, increase an engine out NOx value.
Cho teaches determining a predicted ammonia slip level based on the exhaust information (see par. [0012, 0019, 0054, 0066]); comparing the predicted ammonia slip level to an ammonia threshold (see step S302 in Fig. 3, par. [0067]); and increasing an engine out NOx value (i.e. reducing the EGR rate) in response to the comparison indicating that the predicted ammonia slip level is greater than the ammonia threshold (see step S304 in Fig. 3, par. [0069]).
It would have been obvious to one of ordinary skill in the art at the time invention was made, to modify Yamamoto by determining a predicted ammonia slip level based on an exhaust information, comparing the predicted ammonia slip to a predetermined threshold and increasing an engine out NOx value in response to the comparison indicating that the predicted ammonia slip level being greater than the ammonia threshold as taught by Cho for reducing the ammonia slip so as to increase the efficiency of the emission control system.

With regard to claim 15:
Yamamoto discloses a method comprising:


receiving an engine out signal by a controller (62a) (Fig. 1, par. [0044]), the engine out signal indicative of engine out information;
receiving an exhaust gas signal by the controller, the exhaust gas signal indicative of exhaust information (see par. [0042]);
determining a NOx reduction (deNOx) efficiency (i.e a NOx purification state) based on an exhaust gas information (see par. [0011, 0054]);
comparing the deNOx efficiency to a deNOx threshold by the controller (see par. [0011, 0051]), in response to the comparison indicating that the deNOx efficiency is less than deNOx threshold, reducing an engine out NOx value by the controller (see par. [0011, 0013, 0051]).
However, Yamamoto does not disclose determining a predicted ammonia slip level based on the exhaust information; comparing the predicted ammonia slip level to an ammonia threshold; in response to the comparison indicating that the predicted ammonia slip level is greater than the ammonia threshold, increase an engine out NOx value (i.e. reduce the EGR rate).
Cho teaches determining a predicted ammonia slip level based on the exhaust information (see par. [0019, 0054, 0066]); comparing the predicted ammonia slip level to an ammonia threshold (see step S302 in Fig. 3, par. [0067]); and increasing an engine out NOx value (i.e. reducing the EGR rate) in response to the comparison indicating that the predicted ammonia slip level is greater than the ammonia threshold (see step S304 in Fig. 3, par. [0069]).
It would have been obvious to one of ordinary skill in the art at the time invention was made, to modify Yamamoto by determining a predicted ammonia slip level based on an exhaust information, comparing the predicted ammonia slip level to a predetermined threshold and increasing an engine out NOx value in response to the comparison indicating that the predicted ammonia slip level being greater than the ammonia threshold as taught by Cho for reducing the ammonia slip so as to increase the efficiency of the emission control system.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m.- 5:00p.m.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747